Opinion issued December 1, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-01031-CR
                           ———————————
                        LAKEISHA SCOTT, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1387553


                         MEMORANDUM OPINION

      Appellant, LaKeisha Scott, pleaded guilty to the first-degree felony offense

of injury to a child—serious bodily injury, with the agreed recommendation that

she receive five years’ confinement. See TEX. PENAL CODE ANN. §§ 22.04(a)(1),

(e) (West Supp. 2014). On August 23, 2013, the trial court assessed appellant’s
punishment at five years’ confinement, in accordance with the terms of her plea

bargain with the State. The trial court certified that this is a plea-bargain case and

that appellant has no right of appeal.

      Nevertheless, appellant untimely filed a pro se notice of appeal on

December 10, 2014. The trial court appointed Marcus J. Fleming as appellant’s

appellate counsel, who filed a motion to withdraw with an Anders brief stating that

the record presents no non-frivolous issues or reversible error and that, therefore,

this appeal is without merit and frivolous. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Appellant has not filed any response to her counsel’s

Anders brief. We dismiss the appeal for want of jurisdiction.

      In a criminal case, an appeal is perfected by timely filing a sufficient notice

of appeal with the trial clerk to invoke our appellate jurisdiction. See TEX. R. APP.

P. 25.2(a)(2), (b). A criminal defendant’s notice of appeal must be filed within

thirty days after the sentence is imposed or suspended in open court, or after the

day the trial court enters an appealable order, if the defendant has not filed a

motion for new trial. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal that

complies with the requirements of rule 26 is essential to vest the court of appeals

with jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996). If an

appeal is not timely perfected, a court of appeals does not obtain jurisdiction to

                                          2
address the merits of the appeal. See Slaton, 981 S.W.2d at 210.

      Here, the trial court signed the judgment on August 23, 2013, and imposed

the sentence on that date. Appellant did not timely file a motion for new trial or

extension of time to file a notice of appeal, making her notice of appeal due by

September 23, 2013. See TEX. R. APP. P. 26.2(a)(1), 26.3. Appellant’s notice of

appeal was not filed until December 10, 2014, more than fifteen months after the

judgment was signed.       See TEX. R. APP. P. 26.2(a)(1).          Thus, under these

circumstances, we can take no action other than to dismiss this appeal for want of

jurisdiction. See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 526.

                                  CONCLUSION
      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.1

                                   PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      Attorney Marcus J. Fleming must immediately send the required notice and file a
      copy of that notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that she may, on her own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      App. 2005).
                                           3